                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

DAVID ALLEN HAVERKAMP,                           §
     TDCJ #00702013,                             §
          Plaintiff,                             §
                                                 §        CIVIL ACTION NO. 2:17-CV-00018
v.                                               §
                                                 §        JURY DEMAND
JOSEPH PENN, ET AL.,                             §
          Defendants.                            §

                                COUNSEL’S NOTICE OF LEAVE

        Undersigned counsel for Defendant hereby gives notice to this Court that she will be on

medical leave beginning on March 30, 2020. This leave is expected to last no later than May 15,

2020. The Texas Attorney General’s Office will be monitoring this case in the interim and, should

this Court so require, another Assistant Attorney General will be available to appear and address

any issues that arise.

                                            Respectfully Submitted.

                                            KEN PAXTON
                                            Attorney General of Texas

                                            JEFFREY C. MATEER
                                            First Assistant Attorney General

                                            DARREN L. MCCARTY
                                            Deputy Attorney General for Civil Litigation

                                            SHANNA E. MOLINARE
                                            Division Chief
                                            Law Enforcement Defense Division

                                            /s/ Courtney Corbello
                                            COURTNEY CORBELLO
                                            Assistant Attorney General
                                            Texas State Bar No. 24097533


                                            Page 1 of 2
                                              courtney.corbello@oag.texas.gov
                                              Law Enforcement Defense Division
                                              Office of the Attorney General
                                              P.O. Box 12548
                                              Austin, Texas 78711-2548
                                              (512) 463-2080 / Fax (512) 936-2109

                                              ATTORNEY FOR DEFENDANT

                                 NOTICE OF ELECTRONIC FILING

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, certify that I have

electronically submitted for filing, a true and correct copy of the above and foregoing in accordance

with the Electronic Case Files system of the United States District Court for the Eastern District

of Texas, on March 23, 2020.

                                                  /s/ Courtney Corbello
                                                  COURTNEY CORBELLO
                                                  Assistant Attorney General


                                    CERTIFICATE OF SERVICE

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that a

true and correct copy of the above and forgoing has been served via US Postal Service, postage

prepaid, certified mail, return receipt requested, on March 23, 2020, addressed to:

David Allen Haverkamp, TDCJ #00702013
Stile Unit
3060 FM 3514
Beaumont, Texas 77706
Appearing Pro Se
                                                  /s/ Courtney Corbello
                                                  COURTNEY CORBELLO
                                                  Assistant Attorney General




                                             Page 2 of 2
